DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communication received on 10/19/2021. Claims 1-20 are pending of which claims 1 and 11 are amended.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Blouin US 2008/0155087 and further in view of Barret US 2017/0339027.
Regarding claims 1 and 11, Blouin teaches method and device of using an error budget for monitoring performance of a service level of a service, the method comprising (a) identifying, by a device intermediary to a plurality of requestors and a plurality of services, an error budget for a service level of a service of the plurality of services, the error budget comprising an amount for which the service is allowed to fall below the service level; 
["The QoS values and network topology 36 are used as input to an impairment allocation module 204 which allocates impairment budgets to the various network elements that will implement the service. A performance capacity and dimensioning module 206 uses the impairment allocations and information about the traffic that will be carried on the network to determine the capacity of the network.", ¶25]
b) monitoring, by the device via requests from the plurality of requestors to the service, performance of the service with respect to the service level; 
["Additionally, the QoE server may be connected/interfaced to one or more of the network elements so that it may be used to monitor QoE and network conditions while the network is operating.", ¶20]
["Service Availability Consideration: Availability here refers to the networks ability of satisfy a subscribers request for a service at any given time. For call based service performing call admission control, this is highly influenced by the pre-determined Grade of Service (GoS) metrics like blocking probability for which a given service is dimensioned. ", ¶95]
(c) determining, by the device, one or more instances for which the service falls below the service level; 
["If the issue is not associated with a node/link failure, the QoE server will obtain the QoS budgets that were determined for the service during the budgeting process (606). Based on these QoS requirements, the QoE server will determine whether any node has violated its QoS requirement (608). Nodal QoS requirements may be associated with delay, loss, jitter, or other QoS specifications for the node. These specifications may also take into account the impairment allocations for the nodes for that service.", ¶168]
 (d) allocating, by the device responsive to the determination, from the error budget one or more amounts corresponding to the one or more instances for which the service falls below the service level(violation of expected service are detected and impairment from budget is accounted for until budget is exceeded… then optimization to correct service violations are performed, ¶168)
["These specifications may also take into account the impairment allocations for the nodes for that service. If there are any nodal QoS violations, the QoE server will find the node that is exceeding its impairment budget (610) and optimize that node (612). Nodal optimization (612) is explained in greater detail below in connection with FIG. 7. ", ¶168]

	Blouin determining that the service falls below a service level and allocation of the error budget responsive to the service falling below a service level  but does not teach that the service level  is a percentage of uptime of the performance and thus does not teach 
(c) determining, by the device, one or more instances for which a percentage of uptime of the performance of the service falls below the service level; 
(d) allocating, by the device responsive to the determination and the percentage uptime, from the error budget at least a portion of the amount corresponding to the one or more instances for which the service falls below the service level;

 ["For example, in certain embodiments, the monitor component 146 can include calculation routines that calculate a percentage of uptime over a period based on period of detected downtime contained in the operation parameters. For example, if the operation parameters 124 report a downtime of 15 minutes in a period of 24 hours, the monitor component 146 can determine that a percentage of uptime during this period is (24.times.60-15)/(34.times.60), which yields approximately 98.9%. The monitor component 146 can also determine that an error rate in the same period is 15/(24*60), which yields approximately 1%. In other embodiments, the monitor component 146 can also include calculation routines that calculate an average percentage of uptime, a moving average percentage of uptime, or other suitable performance metrics related to the cloud service. ", ¶37]
(d) allocating, by the device responsive to the determination and the percentage uptime, from the error budget at least a portion of the amount corresponding to the one or more instances for which the service falls below the service level(a QOS/SLA requirement of 90% guaranteed  uptime within a period of time ie 100 minutes  with 3% error budget, the system tracks and accumulates total downtime or in other words when the performance falls below the 100% uptime service level based on the error budget, when the downtime violation accumulates to 7%/ 7 minutes or more or in other words the uptime decreases below 93 percent proactive action is performed, ¶36,37)
["The process component 144 can be configured to derive a switching threshold associated with a cloud service based on the received data representing the SLA 120 and the error budget 122. In certain embodiments, the switching threshold can be derived by subtracting both the guaranteed value of the performance metric and the error budget from another value of the performance metric corresponding to an error-free operation of the cloud service. For example, if a percentage of uptime is 100% for error-free operation, then a switching threshold can be calculated by subtracting a guaranteed value (e.g., 90%) of uptime and an error budget (e.g., 3%) from 100% to yield 7%. In other embodiments, the switching threshold can be derived by setting the switching threshold to a sum of the guaranteed value and the error budget. Thus, a switching threshold can be set to 93% when the guaranteed value is 90% and the error budget is 3%. In further embodiments, the switching threshold can also be set by incorporating user-input offset (e.g., 1%) or in other suitable manners. The process component 144 can then store the derived switching threshold as a switching threshold record 134 in the database in memory 134.", ¶36]

[“The process component 144 can be configured to derive a switching threshold associated with a cloud service based on the received data representing the SLA 120 and the error budget 122. In certain embodiments, the switching threshold can be derived by subtracting both the guaranteed value of the performance metric and the error budget from another value of the performance metric corresponding to an error-free operation of the cloud service. For example, if a percentage of uptime is 100% for error-free operation, then a switching threshold can be calculated by subtracting a guaranteed value (e.g., 90%) of uptime and an error budget (e.g., 3%) from 100% to yield 7%. In other embodiments, the switching threshold can be derived by setting the switching threshold to a sum of the guaranteed value and the error budget.”, ¶37]

e) displaying, by the device, an indication of a rate at which the service uses the amount of the error budget based on at least in part on the at least the portion of the amount allocated for the one or more instances for which the service falls below the service level (an alert  i.e indication is generated sent to a administrator, sending of the alert implies display of the alert on a device of the administrator, ¶40)  
["Optionally, the control component 148 can also raise an alarm and cause the interface component 142 to transmit a notification 121 to inform the administrator 102 (or other suitable entities) that the switching threshold is exceeded, and that the operational mode of the computing fabric 104 is switching. ", ¶40]

It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify Blouin with tracking uptime and percentage uptime as a metric with respect error/impairment budgets. The reason for this modification would be track a well-known metric for evaluation QOS to monitor and respond to QOS violations.
Regarding claims 2 and 12 Barret further teaches wherein the service level comprises a percentage uptime over a time period for handling the requests. 
["For example, in certain embodiments, the monitor component 146 can include calculation routines that calculate a percentage of uptime over a period based on period of detected downtime contained in the operation parameters. For example, if the operation parameters 124 report a downtime of 15 minutes in a period of 24 hours, the monitor component 146 can determine that a percentage of uptime during this period is (24.times.60-15)/(34.times.60), which yields approximately 98.9%. The monitor component 146 can also determine that an error rate in the same period is 15/(24*60), which yields approximately 1%. In other embodiments, the monitor component 146 can also include calculation routines that calculate an average percentage of uptime, a moving average percentage of uptime, or other suitable performance metrics related to the cloud service. ", ¶37]


[“Further information about service reliability can also be derived from the user call logs to understand the service usage statistics like number of times the user calls were successful, blocked, re-tried etc. From the service providers' perspective, reliability can be understood from the number of hardware, software failures that the network encountered during a period of time. The”, ¶119]


Claims 4-10 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over  BlouinBarrett as applied to claims 1 and 11 above, and further in view of Cook US 2014/0195673.
Regarding claims 4 and 14, Blouin does not teach identifying, by the device, a burn rate, the burn rate comprising a rate at which one or more amounts are allowed to be allocated from the error budget. Cook teaches a system for dynamic allocation of resources responsive budget and QOS requirements. Cook teaches determining a trend(i.e. rate) that a budget is being exhausted before completion.
["Advantages of dynamically balancing the execution resources to meet the budget and/or the QoS of the project, as described herein, include a limitation on a cost incurred by the user. That is, users can be assured that execution of the project (e.g., encoded in the program) in the cloud does not exceed a target budget. The user also can be informed when the execution trend points to a probability of budget exhaustion before completion of the program. Among various other options described herein, execution of the program can be stopped if an upper limit on the budget is reached. ", ¶71] 
["For example, a user (e.g., a scientist) can input 104 a program, data, and specification information on targeted budget and/or QoS for the program execution in the cloud 108. The engine 110 accessed via the portal 106 can interpret the input 104 and control program execution according to the budget and/or QoS constraints. During program execution, checks can be performed to determine, for example, whether the budget is approaching exhaustion and/or whether a rate of progress of program completion complies with QoS expectations, among many other checks. Such checks can be utilized to determine a probability (e.g., a trend, a likelihood, etc.) that the program of the project will be completed such that the budget and/or QoS targets are satisfied. Based upon results of these checks, adjustments (e.g., corrections) can be made by the engine 110 to facilitate compliance with the budget and/or QoS targets. ", ¶17]


	
Regarding claims 5 and 15, Cook teaches determining, by the device responsive to monitoring, that the use of the service has one of reached or exceeded the burn rate(trend of budget use indicates budget will be exhausted before completion, ¶71).
["Advantages of dynamically balancing the execution resources to meet the budget and/or the QoS of the project, as described herein, include a limitation on a cost incurred by the user. That is, users can be assured that execution of the project (e.g., encoded in the program) in the cloud does not exceed a target budget. The user also can be informed when the execution trend points to a probability of budget exhaustion before completion of the program. Among various other options described herein, execution of the program can be stopped if an upper limit on the budget is reached. ", ¶71] 

Regarding claims 6 and 16, Cook teaches displaying, by the device, allocation of amounts from the error budget over a time period in comparison to the burn rate(Cook teaches a GUI to display and manage budget and QOS, ¶63).
["The system 674 can include a number of computing devices 683 (e.g., a number of IT computing devices, system computing devices, and/or manufacturing computing devices, among others) having machine readable memory (MRM) resources 684 and processing resources 688 with machine readable instructions (MRI) 685 (e.g., computer readable instructions) stored in the MRM 684 and executed by the processing resources 688 to, for example, enable dynamically balancing of the execution resources to meet the budget and/or the QoS of projects, as described herein. The computing devices 683 can be any combination of hardware and/or program instructions (e.g., MRI) configured to, for example, enable the dynamically balancing of the execution resources to meet the budget and/or the QoS of projects, as described herein. The hardware, for example, can include a number of interfaces 687 (e.g., graphic user interfaces ( GUIs)) and/or a number of processing resources 688 (e.g., processors 689-1, 689-2, . . . , 689-N), the MRM 684, etc. The processing resources 688 can include memory resources 690 and the processing resources 688 (e.g., processors 689-1, 689-2, . . . , 689-N) can be coupled to the memory resources 690. The MRI 685 can include instructions stored on the MRM 684 that are executable by the processing resources 688 to execute one or more of the various actions, functions, calculations, data manipulations and/or storage, etc., as described herein. ", ¶63]

Regarding claims 7 and 17, Blouin does not teach identifying, by the device, a gain rate, the gain rate comprising a rate at which one or more amounts are allowed to be unallocated from the error budget. Cook teaches a system for dynamic allocation of resources responsive budget and QOS requirements. Cook teaches determining a trend(i.e. rate)  that a budget is being exhausted before completion.
["Advantages of dynamically balancing the execution resources to meet the budget and/or the QoS of the project, as described herein, include a limitation on a cost incurred by the user. That is, users can be assured that execution of the project (e.g., encoded in the program) in the cloud does not exceed a target budget. The user also can be informed when the execution trend points to a probability of budget exhaustion before completion of the program. Among various other options described herein, execution of the program can be stopped if an upper limit on the budget is reached. ", ¶71] 
["For example, a user (e.g., a scientist) can input 104 a program, data, and specification information on targeted budget and/or QoS for the program execution in the cloud 108. The engine 110 accessed via the portal 106 can interpret the input 104 and control program execution according to the budget and/or QoS constraints. During program execution, checks can be performed to determine, for example, whether the budget is approaching exhaustion and/or whether a rate of progress of program completion complies with QoS expectations, among many other checks. Such checks can be utilized to determine a probability (e.g., a trend, a likelihood, etc.) that the program of the project will be completed such that the budget and/or QoS targets are satisfied. Based upon results of these checks, adjustments (e.g., corrections) can be made by the engine 110 to facilitate compliance with the budget and/or QoS targets. ", ¶17]

It would have been obvious to a person of ordinary skill in the art at the time of the filing to apply the method of determining the trend that a process with be completed within budget constraints.   The reason for this modification would be to determine whether the process will complete under the budget or will not complete within budget and thus require adjustment of resources. Trend with respect to a completion of a process teaches a gain rate because determining whether a 
Regarding claims 8 and 18, Cook teaches determining, by the device responsive to monitoring, that the use of the service has one of reached or exceeded the gain rate(trend of budget use indicates budget will not be exhausted before completion, ¶71).
["Advantages of dynamically balancing the execution resources to meet the budget and/or the QoS of the project, as described herein, include a limitation on a cost incurred by the user. That is, users can be assured that execution of the project (e.g., encoded in the program) in the cloud does not exceed a target budget. The user also can be informed when the execution trend points to a probability of budget exhaustion before completion of the program. Among various other options described herein, execution of the program can be stopped if an upper limit on the budget is reached. ", ¶71] 

Regarding claims 9 and 19, Cook teaches displaying, by the device, unallocation of amounts from the error budget over a time period in comparison to the gain rate(Cook teaches a GUI to display and manage budget and QOS, ¶63).
["The system 674 can include a number of computing devices 683 (e.g., a number of IT computing devices, system computing devices, and/or manufacturing computing devices, among others) having machine readable memory (MRM) resources 684 and processing resources 688 with machine readable instructions (MRI) 685 (e.g., computer readable instructions) stored in the MRM 684 and executed by the processing resources 688 to, for example, enable dynamically balancing of the execution resources to meet the budget and/or the QoS of projects, as described herein. The computing devices 683 can be any combination of hardware and/or program instructions (e.g., MRI) configured to, for example, enable the dynamically balancing of the execution resources to meet the budget and/or the QoS of projects, as described herein. The hardware, for example, can include a number of interfaces 687 (e.g., graphic user interfaces ( GUIs)) and/or a number of processing resources 688 (e.g., processors 689-1, 689-2, . . . , 689-N), the MRM 684, etc. The processing resources 688 can include memory resources 690 and the processing resources 688 (e.g., processors 689-1, 689-2, . . . , 689-N) can be coupled to the memory resources 690. The MRI 685 can include instructions stored on the MRM 684 that are executable by the processing resources 688 to execute one or more of the various actions, functions, calculations, data manipulations and/or storage, etc., as described herein. ", ¶63]

(Cook teaches a GUI to display and manage budget and QOS, ¶63).
["The system 674 can include a number of computing devices 683 (e.g., a number of IT computing devices, system computing devices, and/or manufacturing computing devices, among others) having machine readable memory (MRM) resources 684 and processing resources 688 with machine readable instructions (MRI) 685 (e.g., computer readable instructions) stored in the MRM 684 and executed by the processing resources 688 to, for example, enable dynamically balancing of the execution resources to meet the budget and/or the QoS of projects, as described herein. The computing devices 683 can be any combination of hardware and/or program instructions (e.g., MRI) configured to, for example, enable the dynamically balancing of the execution resources to meet the budget and/or the QoS of projects, as described herein. The hardware, for example, can include a number of interfaces 687 (e.g., graphic user interfaces ( GUIs)) and/or a number of processing resources 688 (e.g., processors 689-1, 689-2, . . . , 689-N), the MRM 684, etc. The processing resources 688 can include memory resources 690 and the processing resources 688 (e.g., processors 689-1, 689-2, . . . , 689-N) can be coupled to the memory resources 690. The MRI 685 can include instructions stored on the MRM 684 that are executable by the processing resources 688 to execute one or more of the various actions, functions, calculations, data manipulations and/or storage, etc., as described herein. ", ¶63]



Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Blouin US 2008/0155087 and further in view of Barret US 2017/0339027 and Ciarlante Implementing SLOs using Prometheus and Grafana hereafter Ciarlante.
Regarding claims 1 and 11, Blouin teaches method and device of using an error budget for monitoring performance of a service level of a service, the method comprising (a) identifying, by a device intermediary to a plurality of requestors and a plurality of services, an error budget for a service level of a service of the plurality of services, the error budget comprising an amount for which the service is allowed to fall below the service level; 
["The QoS values and network topology 36 are used as input to an impairment allocation module 204 which allocates impairment budgets to the various network elements that will implement the service. A performance capacity and dimensioning module 206 uses the impairment allocations and information about the traffic that will be carried on the network to determine the capacity of the network.", ¶25]
b) monitoring, by the device via requests from the plurality of requestors to the service, performance of the service with respect to the service level; 
["Additionally, the QoE server may be connected/interfaced to one or more of the network elements so that it may be used to monitor QoE and network conditions while the network is operating.", ¶20]
["Service Availability Consideration: Availability here refers to the networks ability of satisfy a subscribers request for a service at any given time. For call based service performing call admission control, this is highly influenced by the pre-determined Grade of Service (GoS) metrics like blocking probability for which a given service is dimensioned. ", ¶95]
(c) determining, by the device, one or more instances for which the service falls below the service level; 
["If the issue is not associated with a node/link failure, the QoE server will obtain the QoS budgets that were determined for the service during the budgeting process (606). Based on these QoS requirements, the QoE server will determine whether any node has violated its QoS requirement (608). Nodal QoS requirements may be associated with delay, loss, jitter, or other QoS specifications for the node. These specifications may also take into account the impairment allocations for the nodes for that service.", ¶168]
 (d) allocating, by the device responsive to the determination, from the error budget one or more amounts corresponding to the one or more instances for which the service falls below the service level(violation of expected service are detected and impairment from budget is accounted for until budget is exceeded… then optimization to correct service violations are performed, ¶168)
["These specifications may also take into account the impairment allocations for the nodes for that service. If there are any nodal QoS violations, the QoE server will find the node that is exceeding its impairment budget (610) and optimize that node (612). Nodal optimization (612) is explained in greater detail below in connection with FIG. 7. ", ¶168]

	Blouin determining that the service falls below a service level and allocation of the error budget responsive to the service falling below a service level  but does not teach that the service level  is a percentage of uptime of the performance and thus does not teach 
(c) determining, by the device, one or more instances for which a percentage of uptime of the performance of the service falls below the service level; 

Barrett in the same field of endeavor teaches a system for management of cloud computing resources. Barret teaches (c) determining, by the device, one or more instances for which a percentage of uptime of the performance of the service falls below the service level; 
 ["For example, in certain embodiments, the monitor component 146 can include calculation routines that calculate a percentage of uptime over a period based on period of detected downtime contained in the operation parameters. For example, if the operation parameters 124 report a downtime of 15 minutes in a period of 24 hours, the monitor component 146 can determine that a percentage of uptime during this period is (24.times.60-15)/(34.times.60), which yields approximately 98.9%. The monitor component 146 can also determine that an error rate in the same period is 15/(24*60), which yields approximately 1%. In other embodiments, the monitor component 146 can also include calculation routines that calculate an average percentage of uptime, a moving average percentage of uptime, or other suitable performance metrics related to the cloud service. ", ¶37]
(d) allocating, by the device responsive to the determination and the percentage uptime, from the error budget at least a portion of the amount corresponding to the one or more instances for which the service falls below the service level(a QOS/SLA requirement of 90% guaranteed  uptime within a period of time ie 100 minutes  with 3% error budget, the system tracks and accumulates total downtime or in other words when the performance falls below the 100% uptime service level based on the error budget, when the downtime violation accumulates to 7%/ 7 minutes or more or in other words the uptime decreases below 93 percent proactive action is performed, ¶36,37)
["The process component 144 can be configured to derive a switching threshold associated with a cloud service based on the received data representing the SLA 120 and the error budget 122. In certain embodiments, the switching threshold can be derived by subtracting both the guaranteed value of the performance metric and the error budget from another value of the performance metric corresponding to an error-free operation of the cloud service. For example, if a percentage of uptime is 100% for error-free operation, then a switching threshold can be calculated by subtracting a guaranteed value (e.g., 90%) of uptime and an error budget (e.g., 3%) from 100% to yield 7%. In other embodiments, the switching threshold can be derived by setting the switching threshold to a sum of the guaranteed value and the error budget. Thus, a switching threshold can be set to 93% when the guaranteed value is 90% and the error budget is 3%. In further embodiments, the switching threshold can also be set by incorporating user-input offset (e.g., 1%) or in other suitable manners. The process component 144 can then store the derived switching threshold as a switching threshold record 134 in the database in memory 134.", ¶36]

[“The process component 144 can be configured to derive a switching threshold associated with a cloud service based on the received data representing the SLA 120 and the error budget 122. In certain embodiments, the switching threshold can be derived by subtracting both the guaranteed value of the performance metric and the error budget from another value of the performance metric corresponding to an error-free operation of the cloud service. For example, if a percentage of uptime is 100% for error-free operation, then a switching threshold can be calculated by subtracting a guaranteed value (e.g., 90%) of uptime and an error budget (e.g., 3%) from 100% to yield 7%. In other embodiments, the switching threshold can be derived by setting the switching threshold to a sum of the guaranteed value and the error budget.”, ¶37]

It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify Blouin with tracking uptime and percentage uptime as a metric with respect error/impairment budgets. The reason for this modification would be track a well-known metric for evaluation QOS to monitor and respond to QOS violations.
The combination of Blouin/Barret  do not teach e) displaying, by the device, an indication of a rate at which the service uses the amount of the error budget based on at least in part on the at least the portion of the amount allocated for the one or more instances for which the service falls below the service level. Ciarlante in the same field of endeavor teaches a system for implementing and tracking SLOs and error budgets, Ciarlante teaches e) displaying, by the device, an indication of a rate at which the service uses the amount of the error budget based on at least in part on the at least the portion of the amount allocated for the one or more instances for which the service falls below the service level(page 8, dashboard showing graph of  error budget). It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify Blouin/Barret with generating graphical visualization of error budget use with respect to percentage of uptime i.e availability 




["For example, in certain embodiments, the monitor component 146 can include calculation routines that calculate a percentage of uptime over a period based on period of detected downtime contained in the operation parameters. For example, if the operation parameters 124 report a downtime of 15 minutes in a period of 24 hours, the monitor component 146 can determine that a percentage of uptime during this period is (24.times.60-15)/(34.times.60), which yields approximately 98.9%. The monitor component 146 can also determine that an error rate in the same period is 15/(24*60), which yields approximately 1%. In other embodiments, the monitor component 146 can also include calculation routines that calculate an average percentage of uptime, a moving average percentage of uptime, or other suitable performance metrics related to the cloud service. ", ¶37]

Regarding claims 3 and 13, Blouin teaches wherein the service level comprises a percentage of successful requests over a time period.
[“Further information about service reliability can also be derived from the user call logs to understand the service usage statistics like number of times the user calls were successful, blocked, re-tried etc. From the service providers' perspective, reliability can be understood from the number of hardware, software failures that the network encountered during a period of time. The”, ¶119]

Regarding claims 4 and 14, Cialante teaches determining a trend(i.e. rate) that a budget is being exhausted before completion(page 8, dash board showing a rate i,e an error budget usage over 30days, see also pages 2-7 for algorithms for  determining such  metrics).

Regarding claims 5 and 15, Cialante teaches determining, by the device responsive to monitoring, that the use of the service has one of reached or exceeded the burn rate(page 8, dash board showing a rate i,e an error budget usage over 30days, see also pages 2-7 for algorithms for  determining such  metrics).
Regarding claims 6 and 16, Cialante teaches displaying, by the device, allocation of amounts from the error budget over a time period in comparison to the burn rate(page 8, dash board showing a rate i,e an error budget usage over 30days, see also pages 2-7 for algorithms for  determining such  metrics).  
(page 8, dash board showing a rate i,e an error budget usage over 30days, see also pages 2-7 for algorithms for  determining such  metrics).
Regarding claims 8 and 18, Ciarlante teaches determining, by the device responsive to monitoring, that the use of the service has one of reached or exceeded the gain rate(page 8, dash board showing a rate i,e an error budget usage over 30days, see also pages 2-7 for algorithms for  determining such  metrics).
Regarding claims 9 and 19, Ciarlante teaches displaying, by the device, unallocation of amounts from the error budget over a time period in comparison to the gain rate(page 8, dash board showing a rate i,e an error budget usage over 30days, see also pages 2-7 for algorithms for  determining such  metrics).
Regarding claims 10 and 20, Ciarlante teaches identifying a plurality of error budgets corresponding to each of a plurality of service levels for the service and displaying use of each of the plurality of error budgets in association with the corresponding service level of the plurality of service levels(page 8, dash board showing a rate i,e an error budget usage over 30days, see also pages 2-7 for algorithms for  determining such  metrics).


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Blouin US 2008/0155087 and further in view of Barret US 2017/0339027 and DanielFM Prometheus for Developers hereafter DanielFM,  and Google Site Reliability Engineering Chapter4 and 5(incorporated by reference by Prometheus for Developers page 22 DanielFM).
Regarding claims 1 and 11, Blouin teaches method and device of using an error budget for monitoring performance of a service level of a service, the method comprising (a) identifying, by a device intermediary to a plurality of requestors and a plurality of services, an error budget 
["The QoS values and network topology 36 are used as input to an impairment allocation module 204 which allocates impairment budgets to the various network elements that will implement the service. A performance capacity and dimensioning module 206 uses the impairment allocations and information about the traffic that will be carried on the network to determine the capacity of the network.", ¶25]
b) monitoring, by the device via requests from the plurality of requestors to the service, performance of the service with respect to the service level; 
["Additionally, the QoE server may be connected/interfaced to one or more of the network elements so that it may be used to monitor QoE and network conditions while the network is operating.", ¶20]
["Service Availability Consideration: Availability here refers to the networks ability of satisfy a subscribers request for a service at any given time. For call based service performing call admission control, this is highly influenced by the pre-determined Grade of Service (GoS) metrics like blocking probability for which a given service is dimensioned. ", ¶95]
(c) determining, by the device, one or more instances for which the service falls below the service level; 
["If the issue is not associated with a node/link failure, the QoE server will obtain the QoS budgets that were determined for the service during the budgeting process (606). Based on these QoS requirements, the QoE server will determine whether any node has violated its QoS requirement (608). Nodal QoS requirements may be associated with delay, loss, jitter, or other QoS specifications for the node. These specifications may also take into account the impairment allocations for the nodes for that service.", ¶168]
 (d) allocating, by the device responsive to the determination, from the error budget one or more amounts corresponding to the one or more instances for which the service falls below the service level(violation of expected service are detected and impairment from budget is accounted for until budget is exceeded… then optimization to correct service violations are performed, ¶168)
["These specifications may also take into account the impairment allocations for the nodes for that service. If there are any nodal QoS violations, the QoE server will find the node that is exceeding its impairment budget (610) and optimize that node (612). Nodal optimization (612) is explained in greater detail below in connection with FIG. 7. ", ¶168]


(c) determining, by the device, one or more instances for which a percentage of uptime of the performance of the service falls below the service level; 
(d) allocating, by the device responsive to the determination and the percentage uptime, from the error budget at least a portion of the amount corresponding to the one or more instances for which the service falls below the service level;
Barrett in the same field of endeavor teaches a system for management of cloud computing resources. Barret teaches (c) determining, by the device, one or more instances for which a percentage of uptime of the performance of the service falls below the service level; 
 ["For example, in certain embodiments, the monitor component 146 can include calculation routines that calculate a percentage of uptime over a period based on period of detected downtime contained in the operation parameters. For example, if the operation parameters 124 report a downtime of 15 minutes in a period of 24 hours, the monitor component 146 can determine that a percentage of uptime during this period is (24.times.60-15)/(34.times.60), which yields approximately 98.9%. The monitor component 146 can also determine that an error rate in the same period is 15/(24*60), which yields approximately 1%. In other embodiments, the monitor component 146 can also include calculation routines that calculate an average percentage of uptime, a moving average percentage of uptime, or other suitable performance metrics related to the cloud service. ", ¶37]
(d) allocating, by the device responsive to the determination and the percentage uptime, from the error budget at least a portion of the amount corresponding to the one or more instances for which the service falls below the service level(a QOS/SLA requirement of 90% guaranteed  uptime within a period of time ie 100 minutes  with 3% error budget, the system tracks and accumulates total downtime or in other words when the performance falls below the 100% uptime service level based on the error budget, when the downtime violation accumulates to 7%/ 7 minutes or more or in other words the uptime decreases below 93 percent proactive action is performed, ¶36,37)
["The process component 144 can be configured to derive a switching threshold associated with a cloud service based on the received data representing the SLA 120 and the error budget 122. In certain embodiments, the switching threshold can be derived by subtracting both the guaranteed value of the performance metric and the error budget from another value of the performance metric corresponding to an error-free operation of the cloud service. For example, if a percentage of uptime is 100% for error-free operation, then a switching threshold can be calculated by subtracting a guaranteed value (e.g., 90%) of uptime and an error budget (e.g., 3%) from 100% to yield 7%. In other embodiments, the switching threshold can be derived by setting the switching threshold to a sum of the guaranteed value and the error budget. Thus, a switching threshold can be set to 93% when the guaranteed value is 90% and the error budget is 3%. In further embodiments, the switching threshold can also be set by incorporating user-input offset (e.g., 1%) or in other suitable manners. The process component 144 can then store the derived switching threshold as a switching threshold record 134 in the database in memory 134.", ¶36]

[“The process component 144 can be configured to derive a switching threshold associated with a cloud service based on the received data representing the SLA 120 and the error budget 122. In certain embodiments, the switching threshold can be derived by subtracting both the guaranteed value of the performance metric and the error budget from another value of the performance metric corresponding to an error-free operation of the cloud service. For example, if a percentage of uptime is 100% for error-free operation, then a switching threshold can be calculated by subtracting a guaranteed value (e.g., 90%) of uptime and an error budget (e.g., 3%) from 100% to yield 7%. In other embodiments, the switching threshold can be derived by setting the switching threshold to a sum of the guaranteed value and the error budget.”, ¶37]

It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify Blouin with tracking uptime and percentage uptime as a metric with respect error/impairment budgets. The reason for this modification would be track a well-known metric for evaluation QOS to monitor and respond to QOS violations.
The combination of Blouin/Barret  do not teach e) displaying, by the device, an indication of a rate at which the service uses the amount of the error budget based on at least in part on the at least the portion of the amount allocated for the one or more instances for which the service falls below the service level. DanielFM in the same field of endeavor teaches a system for implementing and tracking SLOs and error budgets,Daniel FM teaches e) displaying, by the device, an indication of a rate(burn rate page 24-25 DanielFM) at which the service uses the amount of the error budget based on at least in part on the at least the portion of the amount allocated for the one or more instances for which the service falls below the service level() It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify 
Regarding claims 2 and 12 Barret further teaches wherein the service level comprises a percentage uptime over a time period for handling the requests. 
["For example, in certain embodiments, the monitor component 146 can include calculation routines that calculate a percentage of uptime over a period based on period of detected downtime contained in the operation parameters. For example, if the operation parameters 124 report a downtime of 15 minutes in a period of 24 hours, the monitor component 146 can determine that a percentage of uptime during this period is (24.times.60-15)/(34.times.60), which yields approximately 98.9%. The monitor component 146 can also determine that an error rate in the same period is 15/(24*60), which yields approximately 1%. In other embodiments, the monitor component 146 can also include calculation routines that calculate an average percentage of uptime, a moving average percentage of uptime, or other suitable performance metrics related to the cloud service. ", ¶37]

Regarding claims 3 and 13, Blouin teaches wherein the service level comprises a percentage of successful requests over a time period.
[“Further information about service reliability can also be derived from the user call logs to understand the service usage statistics like number of times the user calls were successful, blocked, re-tried etc. From the service providers' perspective, reliability can be understood from the number of hardware, software failures that the network encountered during a period of time. The”, ¶119]

Regarding claims 4 and 14, DaneilFM teaches determining a trend(i.e. rate) that a budget is being exhausted before completion(graphs and dashboard paged 4-24, DanielFM , and algorithms for calculating and displaying burn rate Google SRE chapter 4 pages 2-20)

Regarding claims 5 and 15, DaneilFM teaches determining, by the device responsive to monitoring, that the use of the service has one of reached or exceeded the burn rate((graphs and dashboard paged 4-24, DanielFM , and algorithms for calculating and displaying burn rate Google SRE chapter 4 pages 2-20)

(graphs and dashboard paged 4-24, DanielFM , and algorithms for calculating and displaying burn rate Google SRE chapter 4 pages 2-20)
Regarding claims 7 and 17, DaneilFM teaches a system for dynamic allocation of resources responsive budget and QOS requirements. Cook teaches determining a trend(i.e. rate)  that a budget is being exhausted before completion(graphs and dashboard paged 4-24, DanielFM , and algorithms for calculating and displaying burn rate Google SRE chapter 4 pages 2-20)
Regarding claims 8 and 18, DaneilFM teaches determining, by the device responsive to monitoring, that the use of the service has one of reached or exceeded the gain rate(graphs and dashboard paged 4-24, DanielFM , and algorithms for calculating and displaying burn rate Google SRE chapter 4 pages 2-20).
Regarding claims 9 and 19, DaneilFM teaches displaying, by the device, unallocation of amounts from the error budget over a time period in comparison to the gain rate(graphs and dashboard paged 4-24, DanielFM , and algorithms for calculating and displaying burn rate Google SRE chapter 4 pages 2-20).
Regarding claims 10 and 20, DaneilFM teaches identifying a plurality of error budgets corresponding to each of a plurality of service levels for the service and displaying use of each of the plurality of error budgets in association with the corresponding service level of the plurality of service levels(graphs and dashboard paged 4-24, DanielFM , and algorithms for calculating and displaying burn rate Google SRE chapter 4 pages 2-20).






Applicant Remarks

Applicant’s arguments with respect to claims 1-20 have been considered but unpersuasive. The applicant argues that the combination of Blouin, Abes, Barret does not teaches the claims as amended. The examiner contends that the claims as amended teach allocating portions of an amount with respect to an error budget and percentage uptime. The examiner contends that Barret teaches tracking of uptime and SLAs with respect to percentage uptime and determining violations of uptime as tracking instances where the service falls below the service level and accumulating total time such instances occur that exceed the allowed error budget.   With respect to displaying an indication of the rate… as claimed. The examiner contends that the term indication is broad and that the sending of an alert based on exceeding the error budget provides an indication that the whole amount of the error budget(all portions) have been exhausted. Thus the examiner contends that Blouin in view of Barret teaches claims 1 and 10 as amended.
The examiner  based on the remaining claims and disclosure contend that the applicant  intends “indication or indicative “ to claim displaying of an actual rate such as recited in claim 4 rather than merely an indication of a rate. In order to further compact prosecution the examiner  searched such claims under such a context and presents various NPL documents teaching various currently available software/application available and respective code and algorithm for  tracking  and displaying a rate such as burn rate with respect to uptime(i.e. availability). The examiner contends that the current claims even when interpreted under a narrower interpretation would be obvious .



Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOM Y. CHANG whose telephone number is (571)270-5938.  The examiner can normally be reached on Monday - Thursday from 9am to 5pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Philip Chea , can be reached on (571)272-3951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 
Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TOM Y CHANG/
Primary Examiner, Art Unit 2456